DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurz et al ‘617.
As to claim 1, Wurz et al ‘617 discloses a nozzle comprising all the featured elements of the instant invention, note specifically a nozzle (see fig. 7, ref. 40), comprising: a shaft body having a center axis (see annotated fig. 7 below, ref. 400 and 401): a liquid guide path located inside the shaft body, the liquid guide path extending along the center axis (see fig. 7, ref. 48); a liquid chamber disposed at 2 distal end portion of the liquid guide path (see fig. 7, ref. 42), the liquid chamber having a nozzle hole located at a distal end portion of the liquid chamber, the nozzle hole extending along an ejection axis having a direction different from the center axis (see fig. 7, ref. 44), the nozzle hole having an inlet portion connected to the liquid chamber, the inlet portion having a smaller diameter toward the downstream (see annotated fig. 7 below, ref. 402). and a guide portion connected to the downstream of the inlet portion to guide liquid to an opening (see annotated fig. 7 below, ref. 403).

    PNG
    media_image1.png
    531
    477
    media_image1.png
    Greyscale


As to claim 2, providing the inlet portion as a convex cross-section, see fig. 7, the transition between the conical part and the straight part.
As to claims 3 and 4, providing a conical inlet portion with an apex angle of 10 to 60 degrees, see fig. 7.
As to claims 5 and 13-15, having the guide portion as a cylindrical shape, see annotated fig. 7 above.
As to claims 6, 7, 9, and 16-20, having the nozzle inlet and outlet in planes and perpendicular to the shaft axis, see fig. 7.
As to claim 8, having multiple nozzles with an associated chamber, see fig. 7, ref. 42, 43, 44 and 48.
As to claim 10, having a plurality of circumferentially disposed nozzles, see fig. 7.
As to claim 11, providing a plate for partitioning the chambers, see fig. 7, ref. 46.
As to claim 12, a height of the ejection axis from a bottom of the liquid chambers is 0.5 to 2 times a diameter of the opening, see fig. 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Schroeder, et al’109 and Murphy ‘577 disclose various types of swirl nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752